DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outside" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes lines 5 and 7 also include the term “the outside”. Claims 2-6 depend on claim 1 and hence are also rejected.  
Claims 1 and 7 recites “a smell releasing device that releases to the outside, a smell substance that generates smell”.  Examiner is unsure as to if the smell substance is a separate structure from the claimed smell releasing device, or if the smell substance is a subset of the claimed smell releasing device. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2 and 4 include statements of a function of the control device , however claims 2 and 4 fail to further limit structural elements of the claimed mobile body in claim 1.  Examiner notes claim 1 already recites a “control device”, therefore claims 2 and 4 require further structural elements included.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to “ a program that causes a computer to function as a control device”.  MPEP 2106.03 states that products that do not have a physical or tangible form, such as computer program per se are not directed to a statutory class of subject matter.  Examiner respectfully submits the “program that causes a computer to function as a control device” is not formed as a means plus function structure, therefore the claimed “program” is interpreted as an idea without physical embodiment.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Priest(8408481).
	Priest teaches in figures 1-3 a mobile body(mobile fragrance dispensing device 100) comprising a smell releasing device(device body 100 with fragrance canister 180 within inner cavity of figure 3) that releases to the outside(through spray dispenser system 140), a smell substance that generates smell, and a control device(microprocessor in figure 5) that controls the smell releasing device, wherein when there is a release target to which the smell substance is released within a predetermined range from the mobile body(noting a motion sensor 210 in figure 1; column 3 lines 10-27) , the control device controls the smell releasing device to release the smell substance to the outside, and when there is no release target within a predetermined range from the mobile body, the control device controls the smell releasing device to stop the smell substance from being released to the outside.  
Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Priest(8408481).
Priest teaches a control device(microprocessor in figure 5) that is installed in a mobile body together with a smell releasing device that releases to the outside, a smell substance that generates smell, wherein when there is a release target to which the smell substance is released within a predetermined range from the mobile body, the control device controls the smell releasing device to release the smell substance to the outside, and when there is no release target within the predetermined range from the mobile body, the control device controls the smell releasing device to stop the smell substance from being released to the outside. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Priest(8408481) taken together with Kelly et al(2020/0360558).
	Priest teaches all of the limitations of claim 3 but is silent as to wherein the smell releasing device has a storage device that stores the smell substance, a communication portion that allows communication between the storage device and the outside, a release blocking device that is able to block the smell substance from being released from the storage device to the communication portion, and a blower that takes in air and sends air to the communication portion, wherein when there is no release target within the predetermined range from the mobile body, the control device controls the release blocking device to block the smell substance from being released from the storage device to the communication portion, and when there is the release target within the predetermined range from the mobile body and the distance to the release target is long, the control device increases an air flow of the blower compared to when the distance is short.    Kelly et al teaches in figures 1-3 and 12A a scent dispersion structure(110) that releases a scent to the outside, a fragrance cartridge(112) placed within the structure(110), a control device(control unit 18) that includes motion sensing structure(24; para 0078) to detect a release target within a predetermined range, the fragrance cartridge(112) including a release blocking device(lid 161 with vents that overlap with windows W) that is able to block the smell substance from being released from the storage device to the communication portion(within housing H), the control device, based on an input from motion sensing structure, controls the release blocking device(noting the dispenser 110 can cease or slow spinning of the impeller 126 in response to determination that the space is unoccupied, also para 0103 noting the amount of fragrance released is controlled by multiple factors). 
 It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a smell releasing device including a storage device, a communication portion a communication portion that allows communication between the storage device and the outside, a release blocking device that is able to block the smell substance from being released from the storage device to the communication portion, and a blower that takes in air and sends air to the communication portion, wherein when there is no release target within the predetermined range from the mobile body, the control device controls the release blocking device to block the smell substance from being released from the storage device to the communication portion, and when there is the release target within the predetermined range from the mobile body and the distance to the release target is long, the control device increases an air flow of the blower compared to when the distance is short so that the mobile device of Priest includes, in place of the fragrance canister, a fragrance cartridge structure with selectively openable vents, so that a control device of Priest is able to selectively control the release of the smell substance from the storage device.  
Priest taken together with Kelly et al further teaches a smell cartridge used for the mobile body of claim 1 comprising a storage portion that functions as the storage device when used in the mobile body, and a control unit that functions as the control device when used in the mobile body.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Priest(8408481) taken together with Kelly et al(2020/0360558) in view of Schwartz et al(8889081).
Priest taken together with Kelly et al teaches all of the limitations of claim 5 but is silent as to wherein the mobile body includes a direction adjusting device that adjusts a releasing direction of the smell substance.  Schwartz et al in figure 3 teaches a dispenser body for dispensing a scent into an environment, and a direction adjusting device(rotatable louvers 52) are capable of being controlled by a system controller(31).  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide the mobile body of Priest with a direction adjusting device in connection with the dispenser system(140) in order to provide for controlled movement of the direction adjusting device based on input from a system controller.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al(TW M414353U)
Wang et al teaches a mobile body(vehicle 10) comprising a smell releasing device(body 51 with cavity 54) that releases to the outside(through holes 56), a smell substance(from solid chemical agent 60) that generates smell, wherein when there is a release target(noting animal exterior to the vehicle 10) to which the smell substance is released within a predetermined range from the mobile body, a smell substance is released to an exterior of the vehicle.   



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT A HOPKINS/           Primary Examiner, Art Unit 1776                                                                                                                                                                                             
May 11, 2022